Exhibit 10.2


PATENT ASSIGNMENT AND SUPPORT AGREEMENT
THIS PATENT ASSIGNMENT AND SUPPORT AGREEMENT (this “Agreement”), is entered into
by and between Finjan Blue, Inc., a Delaware corporation (“Finjan Blue”), a
wholly owned subsidiary of Finjan Holdings, Inc. (“Parent”) and International
Business Machines Corporation, a New York corporation (“IBM”). Finjan Blue and
IBM will be referred to herein collectively as the “Parties” and each
individually as a “Party.” Parent, Finjan, Inc., and Finjan Mobile, Inc. are
also executing this Agreement for the purposes specified below.
A.    WHEREAS, the Parties have had discussions regarding certain IBM patents
and the Parties desire to preserve and protect the value of such patents;
B.    WHEREAS, IBM has the right to assign its interest in the Assigned Patents
as defined below;
C.    WHEREAS, subject to the terms below, IBM desires to assign to Finjan Blue
all of IBM’s right, title and interest in, to, and under the Assigned Patents
and Finjan Blue desires to acquire such right, title, and interest in, to, and
under the Assigned Patents; and
D.    WHEREAS, the Parties desire for IBM to make available to Finjan Blue,
inventors, engineering and subject matter experts to the extent described below,
to support enforcement efforts of Finjan Blue relative to the Assigned Patents
as more fully described below. The Parties also desire to continue an open
dialogue with respect to potential future assignment, development or technology
licensing opportunities.
In consideration of the licenses, terms, conditions and recitals set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
TERMS AND CONDITIONS
1.ASSIGNMENT.
1.1    Assigned Patents. Subject to all rights granted to others prior to the
Effective Date, to IBM’s reservation of rights set forth in Section 5, and to
the terms in Section 2.1, IBM hereby sells, conveys, transfers, assigns and
delivers to Finjan Blue all of IBM’s right, title and interest in, to and under
the Assigned Patents, including the right to sue for injunctive relief and
damages for past infringement of any of the Assigned Patents.
1.2    Costs of Perfection. Finjan Blue shall be solely responsible for all
actions and all costs whatsoever, including but not limited to taxes, attorneys’
fees and patent office fees in any jurisdiction, arising after the Effective
Date and associated with the perfection of Finjan Blue’s right, title, and
interest in and to each Assigned Patent and recordation thereof.
1.3    Documents for Recordation. With respect to the Assigned Patents, that are
pending or issued in the United States and other jurisdictions, IBM shall
deliver, no later than ten (10) days after the execution of this Assignment, an
executed document having the form and substance of Exhibit D. Unless additional
documents and instruments are necessary to perfect Finjan Blue’s right, title,
and interest in and to such Assigned Patents and recordation thereof, IBM’s
execution of such documents and their timely delivery to Finjan Blue shall fully
satisfy IBM’s obligations under this Section 1.3 with respect to assignment of
such Assigned Patents that are pending or issued in these geographies. In the
case that additional documents and instruments are necessary to perfect Finjan
Blue’s right, title, and interest in and to the Assigned Patents and recordation
thereof, upon Finjan Blue’s written request and at Finjan Blue’s expense, IBM
shall promptly execute such documents and instruments prepared by Finjan Blue.
1.4    Delivery of Prosecution Materials. No later than sixty (60) days after
the Effective Date, IBM shall deliver (or instruct its agents or counsel to
deliver) to Finjan Blue or its designee copies of the patent


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 1 of 22

--------------------------------------------------------------------------------




prosecution file in the form and as maintained by the IBM Intellectual Property
Law Department or its outside counsel for each Assigned Patent, including all
patent office filings, declarations and assignments from each named inventor of
the Assigned Patents, but not including any IBM confidential information which
is not related to the conception or reduction to practice or patentability or
enforceability or validity of any Assigned Patent, to the extent they are in
IBM's or its counsel’s control or possession and accessible with reasonable
effort, which may be delivered in electronic form.
1.5    Schedule of Due Dates; IBM Responsibilities. IBM has provided Finjan Blue
a written schedule of all Due Dates that it keeps in its normal course of
business, for any actions or costs related to the Assigned Patents or Assigned
Patent Applications occurring within ninety (90) days of the Effective Date. IBM
shall perform all required actions and pay all associated costs for Due Dates
solely with respect to Assigned Patent Applications occurring prior to delivery
of the prosecution files under Section 1.4.
1.6    Future Prosecution Costs. Except as setforth in Section 1.5, Finjan Blue
shall be solely responsible for all actions and all costs, including attorneys’
fees and patent office fees in any jurisdiction, having a Due Date after the
Effective Dateand associated with: (i) maintaining the enforceability of any of
the Assigned Patents; or (ii) further prosecution of any of the Assigned
Patents.
1.7    Assignment of Certain Patent Family Members. It is the intent of IBM to
assign, if they exist, all Patent Family Members and Patent Application Family
Members on the terms and subject to the conditions of this Agreement. If, during
the term of the Agreement either Party identifies any patent or patent
application that is a Patent Family Member or Patent Application Family Member,
IBM shall (to the extent that it has the right to do so at the time) promptly by
amendment to this Agreement: (i) assign to Finjan Blue, all of IBM’s right,
title and interest it has, as of the date of such assignment, in, to, and under
such Patent Family Member or Patent Application Family Member, as applicable,
subject to any rights granted to others prior to the Effective Date of the
assignment and IBM’s reserved rights set forth in Section 5, and to the terms in
Section 2 and the other terms of this Agreement, and subject only to the
representations and warranties set forth in this Agreement that are true at the
time of such assignment; (ii) execute or cause to be executed all documents or
instruments set forth in this Agreement as if such Patent Family Member or
Patent Application Family Member had been included in the Assigned Patents on
the Effective Date, substituting the date of such assignment for the Effective
Date to Finjan Blue; and (iii) at IBM’s expense, do all lawful acts and execute
or cause to be executed all documents or instruments reasonably necessary to
perfect Finjan Blue’s right, title, and interest in and to such Patent Family
Member or Patent Application Family Member, and recordation thereof as if such
Patent Family Member or Patent Application Family Member had been included in
the Assigned Patents on the Effective Date.
1.8     Certain Patent Applications Deemed Assigned Patents. In the event Finjan
Blue, or any successor in interest, assignee or exclusive licensee of any
Assigned Patent, files any patent application that (a) claims, or is entitled to
claim, priority from any Assigned Patent, and (b) does not claim any new matter,
then such patent application and any patent issuing thereon shall be subject to
the obligations of Finjan Blue as if such patent application or any patent
issuing thereon were an Assigned Patent.
1.9    IBM Strategic Open Source Software. As between IBM and Finjan Blue, and
subject to the restrictions set forth in Section 5, Finjan Blue as the acquirer
of IBM’s right, title, and interest in each Assigned Patent, has sole discretion
whether or not to institute any action or suit against third parties for
infringement of any Assigned Patent or to defend any action or suit that
challenges or concerns the validity of any Assigned Patent. Notwithstanding the
above, Finjan Blue agrees not to commit Restricted Enforcement Actions against
IBM Strategic Open Source Software. If Finjan Blue commits such Restricted
Enforcement Actions, IBM may, at its option, grant licenses and releases under
the Assigned Patents for such IBM Strategic Open Source Software. Nothing in
this Section 1.9 shall prevent Finjan Blue from filing a patent infringement
lawsuit as a counterclaim or a cross-claim against a third party in response to
a patent infringement lawsuit filed by that party, and in such circumstance IBM
shall not be permitted to grant a license or release under this Section.


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 2 of 22

--------------------------------------------------------------------------------




1.10    Limitations. Except with respect to the Assigned Patents as expressly
set forth in this Agreement, and the covenants in Section 3, no license,
immunity, ownership interest, or other right is granted under this Agreement,
either directly or by implication, estoppel, or otherwise.
2.    PAYMENTS.
2.1    Fees. As consideration for the assignment to Finjan Blue under this
Agreement, Finjan Blue shall pay to IBM the sum of EIGHT MILLION FIVE HUNDRED
THOUSAND US dollars, (USD $8,500,000.00) in accordance with the following
schedule:
(a)    USD 2,000,000 upon execution of this Agreement;
[***]




on or before the fourth anniversary of the Effective Date.
2.2    Means of Payment. Finjan Blue shall make its payments under this
Agreement via wire transfer in immediately available funds to the following
account for the benefit of IBM:
[***]












An Agreement Reference Number will be assigned to this Agreement by IBM upon
execution. This number should be included in all communications and wire
transfer payments.
2.3    Taxes. Each Party shall pay all taxes imposed by the government,
including any political subdivision thereof, of any country in which said party
is doing business, as the result of said party’s furnishing consideration
hereunder. In the event such a tax becomes payable as a result of a Party’s
furnishing consideration in respect of a sublicense granted to any of its
Subsidiaries, said Party shall be responsible for determining the amount of and
paying, or causing said sublicensed Subsidiary to pay, said tax.
2.4    Validity, Enforcement. Each Party covenants, represents and warrants to
the other Party that neither it nor its Subsidiaries, as applicable, shall
contest, assist, provide funding or participate in any way in a contest of the
validity or enforceability of the Assigned Patents, in any forum, domestic or
foreign, including the Federal Trade Commission, the United States Patent and
Trademark Office or the International Trade Commission or their foreign
equivalents. This provision does not prohibit a Party or its Subsidiaries from:
(a) raising a defense, including invalidity, in a judicial proceeding or filing
a petition for inter partes review or other post-grant review with an
administrative agency in response to a claim of infringement filed against them
by the other Party; (b) responding to a court order or valid subpoena; provided
that the responding Party shall use commercially reasonable efforts to provide
notice of the order or subpoena to the extent permitted by law, to the extent
the individual responsible for responding to such subpoena on behalf of a Party
has actual knowledge of this obligation, and in such case will allow the other
Party the opportunity to oppose the order or subpoena if it so desires; or (c)
belonging to organizations that might take actions inconsistent with this
paragraph, including paying membership dues and participating in organizational
meetings, so long as that


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 3 of 22

--------------------------------------------------------------------------------




Party does not encourage, induce, direct, control, or otherwise participate in,
the actions described in the first sentence of this Section.
2.5    Parent Company Guaranty. Parent hereby unconditionally and irrevocably
guarantees to IBM, the due and timely performance and observance by Finjan Blue
of all obligations, liabilities, commitments, undertakings, and warranties of
Finjan Blue under or in connection with this Agreement.
3.    COVENANTS NOT TO SUE.
3.1    IBM Covenant. Provided Finjan Blue makes the payments in accordance with
the schedule in Section 2.1, IBM covenants not to sue (or to permit an IBM
Subsidiary or Affiliate to sue) Finjan Blue or Parent or any of their
Subsidiaries (collectively, the “Finjan Beneficiaries”) for patent infringement,
under its Patent Rights, under any theory of direct or indirect infringement,
for any actions taken by the Finjan Beneficiaries during the period of five (5)
years after the Effective Date.
3.2    Finjan Party Covenants. Each of Finjan Blue, Parent, Finjan, Inc., and
Finjan Mobile, Inc., covenants not to sue (or to permit any of their respective
Subsidiaries or Affiliates to sue) IBM or any of its Subsidiaries (collectively,
the “IBM Beneficiaries”) for patent infringement, under its Patent Rights, under
any theory of direct or indirect infringement, for any actions taken by the IBM
Beneficiaries during the period of five (5) years after the Effective Date.
3.3    Assignees. Each of the Parties, and Parent, Finjan, Inc., and Finjan
Mobile, Inc., shall make its covenant set forth in this Section binding on any
assignee of its Patent Rights.
3.4    [***]






4.    SUPPORT.
4.1    IBM Support.
(a)    Inventors. The Parties hereto acknowledge that any prosecution,
maintenance, reexamination, reissue and enforcement of the Assigned Patents
after the Effective Date may require the provision of assistance from employees
or agents (to the extent IBM has the authority to control any such agent) of IBM
who are inventors on the Assigned Patents (“Inventors”). Upon Finjan Blue’s
written request, provided any such Inventor is still employed by or under
contract with IBM, at the time of such request, IBM shall timely make available
to Finjan Blue the applicable Inventor, by phone and for a reasonable amount of
time, to provide factual information related to their inventions in the Assigned
Patents. IBM shall direct any such Inventor to provide such assistance to Finjan
Blue in a professional, honest and workmanlike manner. Finjan Blue shall
reimburse IBM reasonable time and out-of-pocket costs for such support in
accordance with IBM’s then current rates for the engineering services of the
Inventor, and with respect to contractors, no less than the costs IBM incurs as
a result of such contractor providing support in accordance with this Section.
IBM does not guarantee the accuracy of any statements or information provided by
Inventors under this Section.
With respect to any former IBM employees or current or former consultants
(including outside counsel) who are inventors or prosecuting attorneys of an
Assigned Patent, IBM agress to waive any of IBM’s confidentiality restrictions
(but not any attorney-client privilege relative to the Assigned Patents or the
person’s involvement


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 4 of 22

--------------------------------------------------------------------------------




therewith) that would prevent such individuals from disclosing information
reasonably necessary to provide assistance to Finjan Blue in the same manner as
described above for Inventors.
(b)    Point of Contact; Privileged Information. Finjan Blue shall not
communicate with any IBM employee or contractor in connection with this
Agreement or the Assigned Patents other than through the point of contact set
forth in Section 13.1 below. Any assistance provided under this Section 4 shall
not include an obligation to disclose any attorney-client privileged
information, provided, however, IBM may in its discretion waive such privilege
and provide such information related to an Assigned Patent. Nothing in this
Section 4.1 shall constitute a waiver of Finjan Blue’s legal rights to conduct
discovery in connection with any litigation involving an Assigned Patent.
(c)    Access to Other Personnel. IBM acknowledges that Finjan Blue may request
to speak with subject matter experts of the technology claimed in the Assigned
Patents who know the state of the art at the time of the invention, or someone
with information regarding the filing or enforcement of the Assigned Patents,
and any such request shall be addressed under a separate agreement between the
Parties.
4.2    Other Opportunities. Finjan Blue desires and IBM acknowledges Finjan
Blue’s interest in pursuing potential technology licensing opportunities and/or
joint development opportunities between the Parties. IBM agrees to engage in
discussions with Finjan Blue regarding such opportunities.
4.3    Searching LFMS Database. Upon Finjan Blue’s reasonable request, IBM shall
within ten (10) business days conduct a search of IBM’s patent licensing
database (LFMS) to confirm whether a third party is an IBM Licensee and, to the
extent not prohibited by law or contract (and, where applicable, will notify
Finjan Blue when it is so prohibited by law or contract), provide a response to
Finjan Blue as to whether such search using the third party name provided by
Finjan Blue results in a record in LFMS. The foregoing right shall be limited to
no more than ten (10) inquiries per calendar year.
4.4    Privileged Information. If Finjan Blue requests IBM confidential
information in connection with Sections 4.1 or 4.3 of this Agreement, and if
such information has been designated by IBM as privileged, then the Parties may
discuss in good faith the possibility of entering into a limited common interest
agreement that serves to preserve the privilege with respect to such IBM
confindential information.
5.    RESERVED RIGHTS.
5.1    Reserved Licenses. IBM reserves and retains, and Finjan Blue hereby
grants to IBM, in each case for the benefit of IBM and its Subsidiaries, and its
and their permitted successors and assigns, an irrevocable, nonexclusive,
worldwide, fully paid-up, royalty free right and license under the Assigned
Patents, to make, have made, use, have used, import, have imported, license,
offer to sell, sell, lease, and otherwise transfer any product or service, and
to practice and have practiced any method. Such reserved right and license
includes the right to grant, without notice or accounting and with any required
consents hereby deemed granted by Finjan Blue, sublicenses and releases of the
same or lesser scope, only to: (x) subject to Section 3.4, entities who, after
the Effective Date, become a Subsidiary of IBM or a Subsidiary of one of IBM's
Subsidiaries, and (y) the entities below and only for the scope expressly
specified below, without any right to grant further sublicenses other than to a
Subsidiary to:
(a)    Divested Subsidiaries. Subsidiaries that cease to be a Subsidiary of IBM
or are transferred to a third party after the Effective Date, then the license
granted to such Subsidiary under this Section 5.1(a) shall be limited to cover
the products and services (including those under development by the Subsidiary)
of such Subsidiary at the time it ceases to be a Subsidiary, and bug fixes for
and new versions of the foregoing. Subject to the foregoing sentence, any
license granted to such Subsidiary under this subsection shall not extend to any
material new features or to any new product or service created after the date
such Subsidiary ceased to be a Subsidiary of IBM;


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 5 of 22

--------------------------------------------------------------------------------




(b)    Existing Obligations to Third Parties. any IBM Licensee or other third
party with respect to which IBM or any of its Subsidiaries has granted or
provided, or has or incurs a duty or obligation to grant or otherwise provide, a
release, license, immunity, covenant not to sue, or similar right or covenant
under any Assigned Patent, where such grant, provision, duty or obligation is
based upon a written agreement existing prior to the Effective Date, or upon any
unwritten but legally enforceable promise, covenant, representation, conduct or
action occurring prior to the Effective Date, with such third party; provided,
however, that any sublicense granted pursuant to the terms of this Section
5.1(b) shall be no broader than necessary to fulfill such duty or obligation;
(c)    Spinoff of Product Lines. any third parties to which, after the Effective
Date, IBM or any of its Subsidiaries transfers a product line or a service line,
provided however, any sublicense granted pursuant to this Section 5.1(c) shall
be limited to the particular product or service line being transferred, and
products and services under development by IBM at the time of transfer, and bug
fixes for or new versions thereto. Subject to the foregoing sentence, any
sublicense granted to such third party under this subection shall not extend to
any material new features or to any new product line or service line created
after the date of transfer;
(d)    Strategic OSS. third parties in accordance with Section 1.11; and
(e)    IBM Strategic Partners. any IBM Strategic Partners and their
Subsidiaries.
No Listed Entity shall receive a license under clause (e) above.


5.2    Protection for IBM Customers. IBM reserves and retains, for the benefit
of itself and its Subsidiaries and its and their successors and assigns, an
irrevocable, nonexclusive, worldwide, fully paid-up, royalty free right to grant
immunities from suit under each Assigned Patent to third parties where the suit
is based on products, methods, technologies, or services to the extent provided
directly or indirectly to the third parties by IBM or its Subsidiaries.
5.3     Reinstatement of Rights. IBM reserves the right to license or re-license
any IBM Licensees that, by operation of law or for any other reason, lose rights
under any of the Assigned Patents due to a transfer of rights, assignment or
exclusive license of any Assigned Patent.
5.4    Recording IBM’s Reserved Rights. Finjan Blue shall execute all documents
and instruments, and shall do all lawful acts, in each case as may be reasonably
necessary, at IBM’s request, to record or perfect the reserved rights of IBM and
its Licensees under this Agreement. Any acts undertaken by Finjan Blue solely
under this section 5.4 shall be at IBM’s expense.
5.5    Existing Royalty or other Consideration Arrangements. IBM reserves and
retains, for the benefit of itself and IBM’s Subsidiaries, and its and their
successors and assigns, all rights to past, present, and future royalties and
other consideration given or to be given in exchange for rights with respect to
any Assigned Patent arising or accruing under agreements existing prior to the
Effective Date in accordance with Sections 5.1, 5.2 and 5.3.
5.6     No Interference with Contract Rights. Neither Party shall knowingly
interfere with (i) any contract or contractual relationship related to rights
granted under the Assigned Patents, between the other Party or its Subsidiaries
and its or their licensees; or (ii) any benefits that the other Party or any
licensee of such Party gains through such contract or contractual relationship.
Neither Party shall challenge the validity and enforceability of such contracts,
duties or obligations of the other Party on the grounds that they were not of
record, or that it had no notice of or were otherwise unaware of such contracts,
duties or obligations.
5.7    Subsequent Licenses of Assigned Patents. Finjan Blue shall make all
rights granted and exclusive licenses made by Finjan Blue with respect to the
Assigned Patents subject to the licenses and other rights granted to others
prior to the Effective Date and reserved by IBM under this Agreement.


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 6 of 22

--------------------------------------------------------------------------------




5.8    Term of Reserved Right and Licenses. The term of the rights and licenses
reserved pursuant to this Section 5 shall be from the Effective Date and
continue until the date that the last Assigned Patent expires.
5.9    Rights Not Granted. All rights not expressly granted in this Agreement
with respect to a Party’s Patent Rights, including, without limitation, the
right to enforce those Patent Rights against third parties and collect royalties
and damages, are hereby reserved and retained exclusively by that Party.
6.
CONFIDENTIALITY.

6.1    Obligations. The Parties may disclose the existence of this Agreement and
the fact that the Assigned Patents were assigned by IBM to Finjan Blue, and may
issue the mutually agreed-upon language of the press release attached hereto as
Exhibit F. However, none of Parent, Finjan Blue or IBM or any of their
Subsidiaries or Affiliates shall issue a press release or provide any public
comment concerning the terms of this Agreement or the Parties’ negotiations
thereof. Except as permitted under Section 6.2, the Parties shall keep the terms
of this Agreement confidential and shall not now or hereafter divulge any of the
applicable terms to any third party except:
(a)    with the prior written consent of the other Party;
(b)    as otherwise may be required by applicable law, regulation or order of a
governmental authority of competent jurisdiction (and to legal counsel,
insurers, accountants, banks, and financial sources and advisors as is
reasonably required in connection with compliance with such law, regulation or
order), provided that (i) before such disclosure, written notice must be given
to, and receipt acknowledged by, the non-disclosing party allowing it to
determine whether such disclosure should be protected from public disclosure,
and (ii) it is disclosed subject to an ethical obligation of confidentiality or
pursuant to a confidentiality agreement;
(c)    as may be required in litigation subject to any court-entered protective
orders limiting disclosure for use in the subject litigation;
(d)    to counterparties, legal counsel, insurers, accountants, auditors, banks,
investment bankers, and financing sources and their advisors, if reasonably
required in connection with ordinary course operation of the business or
undertaking corporate or financial transactions, provided it is disclosed
subject to an ethical obligation of confidentiality or pursuant to a
confidentiality agreement;
(e)    as required to enforce the terms of this Agreement; or
(f)    by IBM or its Subsidiaries, on a confidential basis, to any third party
to which IBM or its Subsidiaries has a duty or obligation to grant a license,
covenant not to sue, immunity or other right under any Assigned Patent.
6.2    Securities Disclosures. Notwithstanding the confidentiality obligations
in this Agreement, each Party acknowledges and agrees that the other Party may
comply with its securities disclosure obligations under applicable laws and
regulations including referencing or disclosing this Agreement and any of its
statements as required (each such disclosure, a “Securities Disclosure”). In
making a Securities Disclosure, each Party agrees to act in good faith to
maintain the confidentiality of this Agreement, each provision hereof and
thereof, and each exhibit hereto and thereto, to the greatest extent reasonably
possible, consistent with all legal and regulatory obligations.
7.    REPRESENTATIONS AND WARRANTIES; COVENANTS.
7.1    Mutual Representations and Warranties.    Each Party represents, warrants
and covenants that: (a) it is duly existing; (b) it has the full power and
authority to enter into this Agreement and


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 7 of 22

--------------------------------------------------------------------------------




bind its Subsidiaries; that there are no other persons or entities whose consent
to this Agreement or whose joinder herein is necessary to make fully effective
the provisions of this Agreement
7.2    IBM Representations and Warranties. IBM represents and warrants that:
(a)    it has the full right and power to assign its rights in each Assigned
Patent as set forth in Section 1;
(b)    there are no outstanding financial liens or security interests in or over
the Assigned Patents;
(c)    the IBM Intellectual Property Law department has not received any notice
from the USPTO of any re-examinations, reissues, interferences, oppositions, or
similar proceedings pending involving the Assigned Patents;
(d)    Assigned Patents have never been found invalid or unenforceable in any
administrative, arbitration, or judicial proceeding; and
(e)    [***].






(f)    IBM MAKES NO REPRESENTATION OR WARRANTY REGARDING THE VALIDITY OR
ENFORCEABILITY OF ANY ASSIGNED PATENT. IBM MAKES NO OTHER REPRESENTATIONS,
WARRANTIES, OR COVENANTS, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
REPRESENTATION, WARRANTY, OR COVENANT THAT THE PRACTICE OF ANY INVENTION CLAIMED
IN AN ASSIGNED PATENT WILL NOT INFRINGE ANY OTHER PATENT THAT IS OR WAS AT ANY
TIME OWNED BY IBM (AND FOR THE AVOIDANCE OF DOUBT, NO LICENSE, EXPRESS OR
IMPLIED, IS PROVIDED HEREUNDER FOR SUCH INFRINGEMENT), NOR SHALL IBM HAVE ANY
LIABILITY WITH RESPECT TO INFRINGEMENT BY FINJAN BLUE OF PATENTS OR OTHER RIGHTS
OF THIRD PARTIES.
7.3    Finjan, Inc., Finjan Mobile, Inc., and Parent each represent, warrant,
and covenant that as of the Effective Date it has the full right and power to
grant the covenant in Section 3.0.
8.
WARRANTY DISCLAIMERS AND LIMITATIONS OF LIABILITY.

8.1    EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT, THE PARTIES MAKE NO EXPRESS REPRESENTATIONS AND GRANT NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE.
8.2    EXCEPT AS SET FORTH IN SECTION 12.1, NO PARTY SHALL BE LIABLE TO THE
OTHER PARTY, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY) OR OTHERWISE, FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, OR
CONSEQUENTIAL DAMAGES ARISING HEREUNDER, INCLUDING, BUT NOT LIMITED TO, LOSS OF
PROFITS OR GOODWILL, BUSINESS INTERRUPTIONS AND CLAIMS OF SUPPLIERS,
DISTRIBUTORS, CUSTOMERS, LICENSEES, END USERS OF ANY OF THE OTHER PARTY’S
PRODUCT, OR ANY OTHER THIRD PARTIES, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. EXCEPT FOR A PARTY’S OBLIGATIONS UNDER SECTIONS 12, AND FINJAN BLUE


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 8 of 22

--------------------------------------------------------------------------------




BREACH OF SECTION 2.1 OR SECTION 11.3, IN NO EVENT SHALL EITHER PARTY’S
CUMULATIVE LIABILITY TO THE OTHER PARTY FOR ALL BREACHES OF THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO BREACH OF REPRESENTATION OR WARRANTY UNDER SECTION
7, EXCEED ONE HUNDRED PERCENT (100%) OF THE TOTAL CONSIDERATION PAID BY FINJAN
BLUE TO IBM AT THE TIME OF THE BREACH, AS SET FORTH IN SECTION 2.1 UNDER THIS
AGREEMENT.
9.    ENFORCEMENT OF AGREEMENT.
9.1    Injunctive Relief. The Parties acknowledge and agree that: (a) any breach
of this Agreement may result in immediate and irreparable injury for which there
is no adequate remedy available at law; and (b) in addition to any other
remedies available, specific performance and injunctive relief may be
appropriate remedies to compel performance of this Agreement.
9.2    Recovery of Attorneys’ Fees. In in any action to enforce this Agreement
the prevailing Party may recover its reasonable attorneys’ fees and costs.
10.    TERM AND TERMINATION.
10.1    Term. The term of this Agreement will commence on the Effective Date
and, unless earlier terminated as provided in Section 10.2, will expire upon the
earlier of (a) the fifth anniversary of this Agreement or (b) the date that
Finjan Blue fulfills its payment obligations under Section 2.1. The Parties may
mutually agree in writing to extend the term of this Agreement for an additional
three (3) year period after the initial term.
10.2    Termination. IBM may terminate this Agreement if Finjan Blue fails to
make any payment due under Section 2.1, and if such non-payment is not cured
within sixty (60) days after receiving written notice of the nonpayment from
IBM. Either party may terminate the covenants granted in Section 3 if an
Affiliate of the other Party asserts one or more of its Patent Rights in breach
of Section 3.
10.3    Reversion. Effective upon written notice from IBM after a Reversion
Event, Finjan Blue hereby transfers and assigns to IBM all right, title and
interest in and to the Assigned Patents that Finjan Blue has, including the
right to sue for injunctive relief and damages for infringement of any of the
Assigned Patents accruing on and after the Reversion Effective Date. At Finjan
Blue’s expense, and without additional consideration from IBM, Finjan Blue shall
execute and deliver to IBM any additional documents and instruments reasonably
requested by IBM after the Reversion Effective Date that are necessary to
perfect IBM’s right, title and interest in and to such Assigned Patents and
recordation thereof. Finjan Blue hereby irrevocably appoints IBM as Finjan
Blue’s agent to execute and deliver any such additional documents and
instruments that Finjan Blue fails to execute and deliver to IBM pursuant to
this Section within thirty (30) days after IBM’s written request. For the
avoidance of doubt, Finjan Blue agrees that this Reversion applies to each of
its successors in interest, assigns and exclusive licensees of each Assigned
Patent pursuant to Section 11.
10.4    Survival. Sections 1, 2.3, 2.4, 2.5, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13,
and 14, will survive any termination of this Agreement.
11.
ASSIGNMENTS AND TRANSFERS.

11.1    Finjan Blue Permitted Successors. Finjan Blue may not assign or transfer
this Agreement, or any of its rights or duties hereunder, including by operation
of law, except: (a) to a Subsidiary of Finjan Blue, (b) to its legal successor
in the event of a reorganization, provided that after the reorganization the
successor and its Subsidiaries have essentially the same assets as Finjan Blue
and its Subsidiaries had prior to the reorganization, or (c) to a successor in
interest, where such successor assumes all of the rights, duties, restrictions,
and obligations with respect to the Assigned Patents under this Agreement,
provided that Finjan


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 9 of 22

--------------------------------------------------------------------------------




Blue must pay the remaining balance owed under Section 2.1 prior to a transfer
under this clause (c). Any assignment or transfer in violation of this Section
11.1 is void.
11.2    IBM Permitted Successors. IBM may not assign or transfer this Agreement,
or any of its rights or duties hereunder, including by operation of law, except:
(a) to a Subsidiary of IBM, (b) to its legal successor in the event of a
reorganization, provided that after the reorganization the successor and its
Subsidiaries have essentially the same assets as IBM and its Subsidiaries had
prior to the reorganization, or (c) to a successor in interest, where such
successor assumes all of the rights, duties, restrictions, and obligations with
respect to the Assigned Patents under this Agreement. Any assignment or transfer
of the Agreement in violation of this Section 11.2 is void.
11.3    Subsequent Transfers of the Assigned Patents. Finjan Blue shall make all
assignments, and subsequent transfers of rights under the Assigned Patents
subject to all rights granted to others prior to the Effective Date and the
licenses and other rights reserved by IBM under this Agreement. Finjan Blue
agrees to compel its permitted successors in interest and any assignee or
exclusive licensee of the Assigned Patents to abide by terms that are the same
as the terms of this Agreement and to ensure that IBM is designated as third
party beneficiary with respect to said terms in all subsequent transfer of
rights, assignments and exclusive licenses.
12.    INDEMNIFICATION.
12.1    Indemnity by Finjan Blue. Finjan Blue shall reimburse IBM for costs and
expenses and damages (including but not limted to reasonable employee time and
reasonable attorneys’ fees) arising from Finjan Blue’s activities relating to
defense, enforcement or licensing of any Assigned Patent. In addition, if a
third party responds to Finjan Blue litigation relating to an Assigned Patent
with a claim against IBM or an IBM Subsidiary, then Finjan Blue shall assume
sole control of the defense of the claim, in sofar as the claim relates to the
validty or enforceability of the Assigned Patent, at Finjan Blue’s expense and
Finjan Blue shall pay all damages or settlement amounts payable to the claimant.
IBM may participate in the defense of a claim with its own counsel at its
expense.
12.2    Indemnity by IBM. IBM shall reimburse Finjan Blue for costs and expenses
and damages (including but not limited to reasonable employee time and
reasonable attorneys’ fees) arising from IBM’s enforcement of its agreements
granting licenses under the Assigned Patents. In addition, if a third party
responds to IBM litigation relating to IBM’s licensing of the Assigned Patents
with a claim related to its rights under an Assigned Patent against Finjan Blue,
Parent, Finjan, Inc., and Finjan Mobile, Inc., then IBM shall pay all damages or
settlement amounts payable to the claimant. If the claim alleges an Assigned
Patent is invalid or unenforceable, then Finjan Blue shall assume sole control
of the defense of the claim at Finjan Blue’s expense. If the claim does not
contest the validity or enforceability of any Assigned Patent, then IBM shall
have sole control of the defense, at IBM’s expense, and Finjan Blue may
participate in the defense with its own counsel at its expense.
12.3    Notice and Cooperation. The indemnified party shall: (a) provide prompt
written notice of any claim; and (b) provide the indemnifying party with the
authority, information, and assistance that the indemnifying party deems
reasonably necessary for the defense and settlement of the claim. An indemnified
party shall not make any admission or take any action relating to the claim that
it knows is prejudicial to its defense without the indemnifying party’s written
consent.
13.    MISCELLANEOUS.
13.1    Notices. Notices and other communications relevant to this Agreement or
to any of the Assigned Patents shall be sent by facsimile, e-mail, by registered
or certified mail or by reputable courier to the following address. Notices and
other communications sent by facsimile shall be effective upon sending


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 10 of 22

--------------------------------------------------------------------------------




if followed within twenty-four (24) hours by a mailed confirmation. Notices and
other communications sent by mail or courier shall be effective upon deposit
with the postal service or with the courier.
If to IBM:
[***]




If to Finjan Blue:
[***]


or to such other address as a Party shall notify the other in accordance with
this Section 13.1.
13.2    Amendments; Modifications. No amendment or modification hereof shall be
valid or binding upon the Parties unless made in writing and signed as
aforesaid. Each Party specifically disclaims reliance on any representations or
warranties not embodied in this Agreement.
13.3    Freedom to Prosecute Patents. Except as expressly provided in this
Agreement, each Party agrees that the other Party may prosecute and maintain its
patents and pending applications in its own best interest, and none of the
Parties shall be liable for any damages resulting from actions taken in
connection with such prosecution or maintenance.
13.4    Severability. If any provision or portion of a provision of this
Agreement is held by a court of competent jurisdiction to be unenforceable or
invalid under any applicable statute or rule of law, such court is authorized to
modify such provision to the minimum extent necessary to make it enforceable and
valid, and the remaining provisions or portions of provisions of this Agreement
shall in no way be affected or impaired thereby. If any of the material rights
of Party are found to be invalid, illegal or unenforceable in any respect for
any reason, at that Party’s option this Agreement will be renegotiated.
13.5    Governing Law. This Agreement shall be construed, and the legal
relations between the Parties shall be determined, in accordance with the law of
the State of Delaware, USA, as such law applies to contracts signed and fully
performed in such State, without regard to the principles of conflicts of law
thereof. As part of the consideration received hereunder, each of the Parties
consents to the jurisdiction of any Delaware state court and any federal court
of the United States of America in the District of Delaware with competent
jurisdiction. Each of the Parties waives all objections to Delaware venue for
any action instituted hereunder.
13.6    Headings. The headings of sections are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.
13.7    Entire Agreement. This Agreement, the attached exhibits and their
attachments, embody the entire understanding of the Parties with respect to the
subject matter of this Agreement and merges all prior discussions between the
Parties. Neither Party shall be bound by any condition, definition, warranty,
understanding or representation with respect to the subject matter hereof other
than as expressly provided herein.
13.8    Counterparts. This Agreement and any amendments hereto may be signed in
one or more counterparts, each of which, when signed and delivered, shall be
deemed to be an original. All such counterparts


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 11 of 22

--------------------------------------------------------------------------------




together shall constitute one and the same valid and binding agreement, even if
all of the Parties have not signed the same counterpart. Signatures to this
Agreement may be delivered by facsimile, in which case the facsimile copy of an
original signature shall be deemed to be an original signature.
13.9    Relationship of Parties. Nothing contained herein, or done pursuant to
this Agreement, will constitute the Parties entering into a joint venture or
partnership or will constitute either Party being the agent of the other Party
for any purpose or in any sense whatsoever.
13.10    United States Bankruptcy Code Section 365(n). All rights and licenses
granted under or pursuant to this Agreement are, and will otherwise be deemed to
be, for purposes of Section 365(n) of the United States Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101 of
the United States Bankruptcy Code or any applicable foreign equivalent. Each
Party agrees that the other Party, as a licensee of rights under this Agreement,
will retain and fully exercise all of its respective rights and elections under
the United States Bankruptcy Code or the applicable foreign equivalent.
13.11    Trademark Logo. Except as permitted by law, nothing in this Agreement
confers in either Party any right to use any of the trademarks or logos of the
other Party without the prior written consent of the trademark owning Party. 
IBM's guidelines for referencing its trademarks in a fair use manner can be
found at: https://www.ibm.com/legal/us/en/copytrade.shtml#section_2. Finjan
Blue’s guidelines for referencing its trademarks will be provided in writing.
13.12    Place of Execution. The Parties agree that this Agreement has been
executed in the United States.
13.13    Independent Counsel. Neither Party shall be considered the author of
this Agreement for the purpose of interpreting any provision herein. Each Party
acknowledges that its legal counsel has reviewed and approved this Agreement
including its exhibits and attachments.
14.    DEFINITIONS
14.1    “Affiliates” means any entity that directly Controls, is Controlled by,
or is under common Control with, an entity.
14.2    “Assigned Patents” means the Listed Patents, the Assigned Patent
Applications, patents issuing from the Assigned Patent Applications, the patent
applications described in Section 1.8, and patents that may reissue from the
foregoing on or after the Effective Date.
14.3    “Assigned Patent Applications” means the patent applications listed in
Exhibit C still pending as of the Effective Date.
14.4    “Listed Entity” means an entity identified on Exhibit E. An entity may
be removed from Exhibit E by Finjan Blue by amending this Agreement.
14.5    “Control” means the legal, beneficial, or equitable ownership of more
than fifty percent (50%) of the voting power, equity, or other ownership
interest in an entity.
14.6    “Due Date” means the latest date on which a payment can be made or an
action taken without incurring a penalty, surcharge or other additional payment.
14.7    “Effective Date” means 11:59PM United States Eastern Time on the day IBM
receives the payment specified in Section 2.1(a).
14.8    “IBM Licensee” means any third party to which IBM: (i) pursuant to a
written agreement effective prior to the Effective Date has granted or is
obligated to grant licenses, immunities, covenants not


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 12 of 22

--------------------------------------------------------------------------------




to sue or any other rights under an Assigned Patent; or (ii) otherwise reserves
the right under Section 5 of this Agreement to grant licenses, immunities,
covenants not to sue or any other rights under an Assigned Patent.
14.9    “IBM Patent Rights” means all Patent Rights of IBM except for the
Assigned Patents and the Assigned Patent Applications.
14.10    “IBM Strategic Open Source Software” means (a) OSS produced or
distributed by software development communities of which IBM or its Subsidiaries
is a member or a contributor, or the code of which IBM or its Subsidiaries uses,
distributes, or relies on for its products; (b) OSS which was released prior to
five years after the Effective Date (other than code owned by a commercial
entity which first qualifies as OSS after that entity is put on notice by Finjan
Blue of infringement of an Assigned Patent); and (c) OSS which is included in
one or more of the following Linux distributions: RedHat, Fedora, Novell/SUSE,
Debian.
14.11     “IBM Strategic Partner” shall mean (a) any customer of IBM or any of
its Subsidiaries that has purchased, or executed one or more contracts for
purchase of, IBM’s or any of its Subsidiaries’ products or services over the
five year period prior to the Effective Date; or (b) any supplier from whom IBM
or any of its Subsidiaries purchased, or executed one or more contracts for
purchase of goods or services over the five year period prior to the Effective
Date; where the gross purchase price of such products, goods or services for
that customer or supplier was at least $10,000,000.00.
14.12    “Listed Patents” means the patents listed in Exhibit A and Exhibit B to
this Agreement.
14.13    “Finjan Blue Patent Rights” means the Assigned Patents, the Assigned
Patent Applications, and all other Finjan Blue Patent Rights.
14.14    “Open Source Software” or “OSS” means any computer software program
whose source code is published and available for inspection and use by anyone,
and is made available under a license agreement that permits recipients to copy,
modify and distribute the program’s source code without payment of fees or
royalties. All licenses certified by opensource.org and listed on their website
are Open Source Software licenses.
14.15    “Patent Application Family Member” means a patent application that (i)
has been filed prior to the Effective Date or is filed after the Effective Date
in any jurisdiction, and (ii) claims priority from, claims common priority with
or to which priority is claimed by an Assigned Patent or Assigned Patent
Application, including, but not limited to, continuations, continuations in
part, continuing prosecution applications, requests for continuing examinations,
and divisions of an Assigned Patent.
14.16    “Patent Family Member” means a patent, in any jurisdiction (other than
Brazil), that claims priority from, claims common priority with or to which
priority is claimed by an Assigned Patent, including, but not limited to,
reexaminations, extensions, continuations, continuing prosecution applications,
requests for continuing examinations, divisions, and counterparts of an Assigned
Patent.
14.17    “Patent Rights” means any issued patent and any pending patent
application anywhere in the world that a party owns or controls at any time
during the term of this Agreement where such patent or patent application was
filed, or claims priority to an application filed, on or before the fifth
anniversary of the Effective Date. For purposes of this definition, a patent or
patent application is deemed to be controlled by an entity if that entity has
the right to assert a claim of infringement or grant a license under that patent
or patent application.
14.18    “Restricted Enforcement Actions” means threatening or filing a patent
infringement lawsuit that alleges that the development, distribution, sale,
import, or use of a product infringe any of the Assigned Patents against use of
IBM Strategic Open Source Software, only if the asserted claims of the Assigned
Patent are necessary to practice the standard or use the Open Source Software
(that is, all commercially reasonable implementations of all normative portions
of the specification for such standard or all uses of the Open Source


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 13 of 22

--------------------------------------------------------------------------------




Software would infringe the asserted claims). Restricted Enforcement Actions do
not include filing a patent infringement lawsuit as a counterclaim or a
cross-claim against a third party in response to a patent infringement lawsuit
filed by that party.
14.19    “Reversion Effective Date” shall mean the date of the Reversion Event.
14.20    “Reversion Event” shall mean Finjan Blue’s breach of Section 2.1
(Payment) without a cure within sixty (60) days after receiving receipt of
written notice of such breach.
14.21    “Specification” means all parts of an Assigned Patent Application as
originally filed, including but not limited to abstract, background, summary of
the invention and detailed description.
14.22    “Subsidiary” means a corporation, company or other entity: (a) more
than fifty percent (50%) of whose outstanding shares or securities (representing
the right to vote for the election of directors or other managing authority) are
now or hereafter owned or controlled, directly or indirectly, by an entity; or
(b) which does not have outstanding shares or securities, as may be the case in
a partnership, joint venture or unincorporated association, but more than fifty
percent (50%) of whose ownership interest representing the right to make the
decisions for such entity is now or hereafter owned or controlled, directly or
indirectly by an entity.
[Signature Page Follows]


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 14 of 22

--------------------------------------------------------------------------------






WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective as of the Effective Date.




FINJAN BLUE, INC.
INTERNATIONAL BUSINESS MACHINES CORPORATION

By:     /s/ Philip Hartstein                By:     /s/ Leigh
Price                
Name:     Philip Hartstein                    Name:     Leigh Price            
Title:     CEO                        Title:     Vice President, Intellectual
Property and
Licensing
For purposes of Sections 2, 3, 7, 13, and 14 only:
FINJAN HOLDINGS, INC.                


By:     /s/ Philip Hartstein                
Name:     Philip Hartstein                    
Title:     President & CEO                


For purposes of Section 3, 7, 13, and 14 only:
FINJAN, INC.                        FINJAN MOBILE, INC.


By:     /s/ Philip Hartstein                By:     /s/ Philip
Hartstein            
Name:     Philip Hartstein                    Name:     Philip
Hartstein                
Title:     CEO                        Title:     CEO                    


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 15 of 22

--------------------------------------------------------------------------------






EXHIBIT A
Listed Patents (United States)
IBM Docket Number
Country
Patent Number
Application Number
Filing Date
Issue Date
AUS919980381US1
US
6314428
09/140375
8/26/1998
11/6/2001
AUS920100075US1
US
9160756
12/782757
5/19/2010
10/13/2015
AUS920110169US1
US
8694786
13/252713
10/4/2011
4/8/2014
AUS920110264US1
US
8782351
13/272780
10/13/2011
7/15/2014
AUS920110264US2
US
8788763
13/482782
5/29/2012
7/22/2014
AUS920120064US1
US
8640252
13/465116
5/7/2012
1/28/2014
CA920120020US1
US
8935794
13/888827
5/7/2013
1/13/2015
CA920120020US2
US
9160762
14/574790
12/18/2014
10/13/2015
DE920110121US1
US
9317697
13/750547
1/25/2013
4/19/2016
DE920120033US1
US
9189625
14/018140
9/4/2013
11/17/2015
DE920120033US2
US
9536085
14/869509
9/29/2015
1/3/2017
END920075106US2
US
7346929
09/592404
6/13/2000
3/18/2008
END920075106US3
US
7770225
12/032512
2/15/2008
8/3/2010
END920075107US1
US
6907531
09/608282
6/30/2000
6/14/2005
END920120187US1
US
9003480
13/799257
3/13/2013
4/7/2015
END920130168US1
US
9271146
14/220620
3/20/2014
2/23/2015
END920130168US2
US
9679159
14/989849
1/7/2016
6/13/2017
GB919980002US1
US
6199204
09/158704
9/22/1998
3/6/2001
GB919980042US1
US
6202207
09/136225
8/19/1998
3/13/2001
POU920070195US1
US
8495357
11/959575
12/19/2007
7/23/2013
YOR920100259US1
US
8381242
12/839533
7/20/2010
2/19/2013
YOR920100259US2
US
8683599
13/602549
9/4/2012
3/25/2014
YOR920100259US3
US
8793800
13/646182
10/5/2012
7/29/2014
YOR920120945US1
US
9231970
13/790040
3/8/2013
1/5/2016
YOR920120945US2
US
9172717
13/968594
8/16/2013
10/27/2015









Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 16 of 22

--------------------------------------------------------------------------------






EXHIBIT B
LISTED PATENTS (Non-US Patents)
IBM Docket Number
Country
Patent Number
Application Number
Filing Date
Issue Date
AUS920110264CN1
CN
ZL201280049932.4
201280049932.4
10/11/2012
2/24/2016
AUS920110264GB1
GB
2508553
1404280.8
10/11/2012
9/10/2014
GB919980002GB1
GB
2333864
9801661.1
1/28/1998
4/8/2003
GB919980042GB1
GB
2333865
9808657.2
4/24/1998
4/15/2003
AUS920110264JP1
JP
5736090
2014-517066
10/11/2012
4/24/2015
GB919980002JP1
JP
3385590
11-006203
1/13/1999
1/10/2003





Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 17 of 22

--------------------------------------------------------------------------------








EXHIBIT C


PENDING APPLICATIONS


US
IBM Docket Number
Country
Application Number
Filing Date
Published Application Number
*END920075106US1
US
60/146175
7/29/1999
 

* inactive


NON-US
IBM Docket Number
Country
Application Number
Filing Date
Published Application Number
CA920120020CA1
CA
2777434
5/18/2012
 
DE920110121CN1
CN
201380007724.2
1/24/2013
 
AUS920110264DE1
DE
112012003988.2
10/11/2012
 
DE920110121DE1
DE
112013000473.9
1/24/2013
112013000473T5
*DE920110121EP1
EP
12153410.1
2/1/2012
 
DE920110121GB1
GB
1415069.2
1/24/2013
GB2513798
*DE920120033GB1
GB
1217732.5
10/4/2012
GB2506622
*AUS920110264PCT1
PCT
JP2012/006528
10/11/2012
WO2013/054528
*DE920110121PCT1
PCT
EP2013/051310
1/24/2013
WO2013/113607

* inactive


Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 18 of 22

--------------------------------------------------------------------------------








Exhibit D
Form of Recordable Patent Assignment and Reservation


For good and valuable consideration, the receipt of which is hereby
acknowledged, and subject to the reservations stated in the Patent Assignment
Agreement Reference No. L_______ between the parties with an effective time and
date of 11:59pm United States Eastern Time on _______, 2016 (“Effective Date”)
(“Patent Assignment Agreement”), International Business Machines Corporation, a
New York corporation having a place of business at Armonk, New York,
(hereinafter "ASSIGNOR"), hereby grants and assigns to _______________, a
__________ corporation having a place of business at __________, (hereinafter
"ASSIGNEE"), all of IBM’s right, title and interest in and to the patents
identified in Exhibits Aand B, and the patent applications identified in Exhibit
C, attached hereto, (hereinafter, collectively, "ASSIGNED PATENTS"), to have and
to hold the same, unto ASSIGNEE for its own use and enjoyment and for the use
and enjoyment of its successors and assigns, including all damages for
infringement of any of the Assigned Patents accruing on and after the Effective
Date and the sole right to sue therefore under such Assigned Patents, for the
full term or terms of all such ASSIGNED PATENTS, subject to all rights granted
under the ASSIGNED PATENTS to third parties prior to said Effective Date.


 
ASSIGNOR hereby reserves and retains, for the benefit of itself and its
subsidiaries and its and their successors and assigns, the rights and licenses
set forth in the Patent Assignment Agreement.
 
IN WITNESS WHEREOF, ASSIGNOR has caused this Patent Assignment and Reservation
to be duly signed on its behalf.


INTERNATIONAL BUSINESS MACHINES CORP:


Signature: __________________________        Date: ___________________________
        
Name:                 
Title:
              
ACCEPTED:
FINJAN BLUE
Signature: __________________________        Date: ___________________________
        
Name:                 
Title:




Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 19 of 22

--------------------------------------------------------------------------------










EXHIBIT E
[***]




Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 20 of 22

--------------------------------------------------------------------------------








Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 21 of 22

--------------------------------------------------------------------------------








EXHIBIT F
PRESS RELEASE
[TBD]




Confidential Treatment has been requested for portions of this document marked
as “[***]”. A complete version of this document has been filed separately with
the Securities and Exchange Commission. 22 of 22